DETAILED ACTION
Claims 1-11 are presented for examination, wherein claims 5-7 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on April 23, 2021 is acknowledged.
Claim Objections
Claims 2-4 and 8-11 are respectfully objected to because the preamble claims “[t]he method of producing a positive electrode material for lithium-ion secondary batteries according to claim 1” (emphasis added), but should claim “[t]he method of producing the positive electrode material for lithium-ion secondary batteries according to claim 1.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, from which claim 8 depends, the claimed steps are not clear whether they are (1) “further” required in addition to those steps of claim 1 (see e.g. claim 9) or (2) not required, and may be optional.
For purposes of examination, said claimed steps are interpreted as provided infra.
Still regarding claim 3, the limitation “a positive electrode material for lithium-ion secondary batteries” (emphasis added) in “the heat treatment step, wherein the granulated body is calcinated to thermally decompose the organic compound and to obtain a positive electrode material for lithium-ion secondary batteries” is not clear whether it refers to (1) the precursor “positive electrode active material” of the first step of the claim, “a step of performing a dispersion treatment of a first mixture which includes a positive electrode active material and a dispersion medium to prepare a dispersion … ” (emphasis added); (2) the final product “positive electrode material for lithium-ion secondary batteries” of claim 1; or, (3) a different “positive electrode material for lithium-ion secondary batteries” than that of claim 1.
For purposes of examination, said limitation is interpreted as provided infra.
Still regarding claim 3, the limitation “a span value of a particle diameter distribution of the positive electrode active material is 0.5 or more and 3.0 or less” (emphasis added) is not clear whether it refers to a span value of (1) the precursor “positive electrode active material” of the first step of the claim; (2) the final product “positive electrode material for lithium-ion secondary batteries” of claim 1; or, (3) a different “positive electrode material for lithium-ion secondary batteries” than that of claim 1.
For purposes of examination, said limitation is interpreted as provided infra.
Still regarding claim 3, the limitation “a span value” in “a span value of a particle diameter distribution of the positive electrode active material is 0.5 or more and 3.0 or less” is undefined. The examiner respectfully notes that claim 8, which depends from claim 3, necessarily must further narrow the scope of claim 3, from which claim 8 depends. As a result, the scope of what is within and without the claimed invention is unclear.
For purposes of examination, said limitations of claims 3 and 8 are interpreted as provided infra.
Still regarding claim 3, the limitation “sphericity of the electrode material” (emphasis added) in “sphericity of the electrode material is 0.8 or more” is not clear whether it refers to the sphericity of (1) the precursor “positive electrode active material” of the first step of the claim; (2) the final product “positive electrode material for lithium-ion secondary batteries” of claim 1; or, (3) a different “positive electrode material for lithium-ion secondary batteries” than that of claim 1.
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Forbert (US 2016/0049657).
Regarding independent claim 1, Forbert teaches a process of manufacturing a lithium transition metal phosphate compound of formula Li0.9+xFe1-yMy(PO4) in the form of secondary particles made of primary particles, said secondary particles may be at least partially coated with a pyrolyzed carbon coating compound used as cathode active material in secondary lithium-ion batteries (e.g. ¶¶ 0001, 14, 29, 32, 35, 39, 61, and 77), reading on “method of producing a positive electrode material for lithium-ion secondary batteries which includes a pyrolyzed carbon coating,” alternatively the preamble limitations “for lithium-ion secondary batteries” and  “which includes a pyrolyzed carbon coating” are severably interpreted to be merely intended use, e.g. MPEP § 2111.02(II), said process comprising:
(1)	providing Li0.9+xFe1-yMyPO4 in particle form;
(2)	preparing an aqueous suspension and adding a carbon precursor compound;
(3)	subjecting the aqueous suspension to a wet-milling treatment, wherein the milling energy introduced into the suspension is set to a value between 100-600 kWh/t;
(4)	spray-drying of the milled suspension to obtain secondary agglomerates of Li0.9+xFe1-yMyPO4; and,
(5)	heat treatment of the secondary agglomerates (e.g. ¶0042), wherein said heat treatment is carried out at a temperature of 500-850°C for about 1 hour in a continuously operated rotary kiln under a protective gas atmosphere, such as nitrogen or argon to maintain a low oxygen content;
wherein said carbon precursor compound may be either pure carbon, such as e.g. graphite, acetylene black or Ketjen black; or, a carbon-containing precursor compound, such as starch, maltodextrin, gelatine, a polyol, a mannose, fructose, sucrose, lactose, glucose, galactose, a polyacrylate, or mixtures thereof (e.g. ¶0053); and,
wherein said heat treatment resulting in said carbon precursor compound being pyrolyzed to carbon which then wholly or at least partly covers said Li0.9+xFe1-yMyPO4 primary particles as a coating (e.g. ¶¶ 0077-78), 
said heat treatment step (5) reading on “heat treatment step of thermally decomposing an … compound using a rotary kiln to form a pyrolyzed carbon coating of a positive electrode material.”

Regarding the limitation “organic” compound, it would have been obvious to a person of ordinary skill in the art to try using at least one of starch, maltodextrin, gelatine, a polyol, a mannose, fructose, sucrose, lactose, glucose, galactose, a polyacrylate, or mixtures thereof as said carbon-containing precursor compound, since Forbert teaches only a limited number of identified, predictable options, e.g. MPEP § 2143.(I)(E), reading on “… organic compound …” and “the organic compound is a carbon source that forms the pyrolyzed carbon coating.”
Regarding claim 2, Forbert teaches the process of claim 1, wherein said cathode active material is a compound of Li0.9+xFe1-yMyPO4, which has an olivine crystal structure (e.g. ¶¶ 0002-03, 06, 12, 116, and 124), reading on “the positive electrode material for lithium-ion secondary batteries includes an olivine type positive electrode active material.”
In the alternative, Forbert teaches a substantially identical cathode active material composition, so the claimed property would be expected, e.g. MPEP § 2112.01(II).
Regarding claims 3 and 8, Forbert teaches the process of claim 1, wherein said process comprises said steps of 
(1)	providing Li0.9+xFe1-yMyPO4 in particle form;
(2)	preparing an aqueous suspension and during this step, adding a carbon precursor compound, wherein said aqueous suspension includes a binder and dispersing agents, such as citric acid and glycolic acid (supra and further ¶¶ 0053-59);
(3)	subjecting the aqueous suspension to a wet-milling treatment, wherein the milling energy introduced into the suspension is set to a value between 100-600 kWh/t;
(4)	spray-drying of the milled suspension to obtain secondary agglomerates of Li0.9+xFe1-yMyPO4; and,
(5)	heat treatment of the secondary agglomerates (e.g. ¶0042), wherein said heat treatment is carried out at a temperature of 500-850°C for about 1 hour in a continuously operated rotary kiln under a protective gas atmosphere, such as nitrogen or argon to maintain a low oxygen content, wherein said heat treatment resulting in said carbon precursor compound being pyrolyzed to carbon,
resulting in the taught pyrolyzed-carbon coated lithium transition metal phosphate particles used as cathode active material in secondary lithium-ion batteries (e.g. supra),
said step of preparing an aqueous suspension implies combining said Li0.9+xFe1-yMyPO4 particle and water, reading on “a step of performing a dispersion treatment of a first mixture which includes a positive electrode active material and a dispersion medium to prepare a dispersion …;
said step of preparing an aqueous suspension indicates that during this step, said carbon precursor compound is adding (e.g. supra), implying said carbon precursor is added as a separate step from that of mixing said Li0.9+xFe1-yMyPO4 particle and water, reading on “a step of forming a second mixture which includes the dispersion and an organic compound which is a carbon source,” alternatively, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes, e.g. MPEP § 2144.04(IV)(C);
said spray-drying step to obtain secondary agglomerates of Li0.9+xFe1-yMyPO4 reading on “drying the second mixture to obtain a granulated body,” wherein said secondary agglomerates would be expected to have the property “having a sphericity of 0.8 or higher” since Forbert teaches a substantially identical composition formed by a substantially identical process (lithium iron phosphate dried by spray drying, see supra, compared with instant specification, at e.g. ¶¶ 0027-31, 56, 74, 122-123, and 171), e.g. MPEP § 2112.01(II),
said heat treatment resulting in the taught lithium transition metal phosphate particles that are at least partially coated with a pyrolyzed carbon coating reading on “the heat treatment step, wherein the granulated body is calcinated to thermally decompose the organic compound and to obtain a positive electrode material for lithium-ion secondary batteries” and “… a surface of the positive electrode active material is coated with the pyrolyzed carbon coating,” wherein said active material would be expected to have the property “a sphericity of the electrode material is 0.8 or more” since Forbert teaches a substantially identical composition formed by a substantially identical process (lithium iron phosphate dried by spray drying and subsequently heated under an inert atmosphere at 500-850°C, see supra, compared with instant specification, at e.g. ¶¶ 0025, 27-31, 56, 74, 77-85, 122-123, and 171), e.g. MPEP § 2112.01(II),
said resulting secondary particles having a particle-size distribution characterized by the D10, D50, and D90 summarized as provided below.

D10 (µm)
D50 (µm)
D90 (µm)
(D90-D10)/D50
Example 1
5.4
15.9
32.9
(32.9-5.4)/15.9 = 1.73
Example 2
3.5
14.9
30.3
(30.3-3.5)/14.9 = 1.80
Example 3
3.8
15.1
33.6
(33.6-3.8)/15.1 = 1.97
Example 4
3.0
16.0
35.0
(35.0-3.0)/16.0 = 2.00


(¶¶ 0116, 118, 120, and 122), reading on “… wherein a span value of a particle diameter distribution of the positive electrode active material is 0.5 or more and 3.0 or less” (claim 3), MPEP § 2144.05(I) and see also the interpretations supra; and “the span value is a value which is obtained by a following expression using a particle diameter D90 which is obtained at a cumulative volume percent of 90 vol %, a particle diameter D50 which is obtained at a cumulative volume percent of 50 vol %, and a particle diameter D10 which is obtained at a cumulative volume percent of 10 vol %, wherein the diameters are obtained from a volume particle diameter distribution of the positive electrode active material, span value=(D90−D10)/D50, and the span value is obtained by evaluating the dispersed first mixture” (claim 8).
Regarding claim 4, Forbert teaches the process of claim 1, wherein said cathode active material, represented by Li0.9+xFe1-yMyPO4, is obtained by hydrothermal synthesis (e.g. ¶¶ 0105-106), reading on “the positive electrode active material is produced by a hydrothermal synthesis method.”
In the alternative, the claimed limitation “the positive electrode active material is produced by …” (emphasis added) is a product-by-process within a process claim, so does not patentably distinguish the instant invention, e.g. MPEP § 2113.
Regarding claim 9, Forbert teaches the process of claim 1, wherein said process comprises said steps of 
(1)	providing Li0.9+xFe1-yMyPO4 in particle form;
(2)	preparing an aqueous suspension and adding a carbon precursor compound;
(3)	subjecting the aqueous suspension to a wet-milling treatment, wherein the milling energy introduced into the suspension is set to a value between 100-600 kWh/t;
(4)	spray-drying of the milled suspension to obtain secondary agglomerates of Li0.9+xFe1-yMyPO4; and,
(5)	heat treatment of the secondary agglomerates (e.g. ¶0042), wherein said heat treatment is carried out at a temperature of 500-850°C for about 1 hour in a continuously operated rotary kiln under a protective gas atmosphere, such as nitrogen or argon to maintain a low oxygen content, wherein said heat treatment resulting in said carbon precursor compound being pyrolyzed to carbon,
resulting in the taught pyrolyzed-carbon coated lithium transition metal phosphate particles used as cathode active material in secondary lithium-ion batteries (e.g. supra),
said step of preparing an aqueous suspension, which occurs prior to said heat treatment step, implies combining said Li0.9+xFe1-yMyPO4 particle, water, and said carbon precursor compound to form said aqueous suspension, reading on “further comprising, before the heat treatment step, a step of forming a mixture which includes an organic compound as a carbon source, a positive electrode active material and a dispersion medium;”
said step of spray-drying, which occurs prior to said heat treatment step, obtains said secondary agglomerates of Li0.9+xFe1-yMyPO4, which are coated with said carbon precursor compound (e.g. ¶¶ 0061, 67-72, and 77), reading on “further comprising, before the heat treatment step, … a drying step of drying the mixture to obtain a granulated body which includes the organic compound and the positive electrode active material;” plus,
wherein said secondary agglomerates of Li0.9+xFe1-yMyPO4, which are coated with said carbon precursor compound, dried in said spray-drying step are subsequently treated in said heat-treatment step, wherein said carbon precursor compound is pyrolyzed to carbon in said heat treatment step, resulting in the taught pyrolyzed-carbon coated lithium transition metal phosphate particles u (e.g. supra), reading on “the organic compound included in the granulated body generated in the drying step is thermally decomposed in the heat treatment step to generate the pyrolyzed carbon coating of the electrode material.”
Regarding claim 11, Forbert teaches the process of claim 9, wherein said heat treatment is carried out in a continuously operated rotary kiln (supra), such as a rotary kiln type LK 900-200-1500-3 of HTM Reetz GmbH, wherein the inclination of the tube may be adjusted and its rotational speed is variably controlled (e.g. ¶0103), wherein it would be obvious to a person of ordinary skill in the art to adjust the incline to increase/decrease the rate of material subjected to said heat treatment, reading on “the kiln is arranged in an inclined state.”

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Forbert (US 2016/0049657), as provided supra, in view of Song et al (US 2014/0004473).
Regarding claims 10-11, Forbert teaches the process of claim 9, wherein said heat treatment is carried out at a temperature of 500-850°C for about 1 hour in a continuously operated rotary kiln under a protective gas atmosphere, such as nitrogen or argon to maintain a low oxygen content, as provided supra, and secondary agglomerates of Li0.9+xFe1-yMyPO4 resulting from aid spray-drying of said milled suspension is impliedly fed into said kiln, reading on “a calcination temperature of the granulated body in the kiln is 400 to 1000° C” and “calcination time of the granulated body is 0.5 to 6 hours.”

Regarding the remaining limitations of claims 10-11, Song teaches a method of calcining electrode materials using a rotary kiln (e.g. ¶0001), said rotary kiln lined on the inside surface with carbon so as to prevent impurities associated with traditional kilns from being incorporated with the final active material (e.g. ¶¶0018, 43, and 92).
The rotary kiln of Song includes a Supply Section with a hopper (e.g. item 110) to introduce process material into said kiln, a top positive-pressure gas outlet (e.g. item 151), and a process material transfer section (e.g. item 112) for introducing a process material into a Heat Treatment Section; said Heat Treatment Section with a cylindrical kiln shell (e.g. item 124), which is inclined and rotates to transfer the process material from an upper part of said kiln shell to a lower part, and a heating device (e.g. item 122), which calcines the product within said rotating kiln shell; plus, a Discharge Section including a bottom positive-pressure-gas inlet (e.g. item 132), said Discharge Section for discharging the process material from the kiln shell (¶¶ 0017-20, 38, and 51-58 plus e.g. Figure 1).
As a result, it would have been obvious to substitute the rotary kiln of Forbert with the rotary kiln of Song, since Song teaches its rotary kiln prevents impurities associated with traditional kilns from being incorporated with the final active material.
The method of Forbert as modified, using the kiln of Song, reads on “… the granulated body is fed into the kiln from an upper portion of the kiln, the fed granulated body is calcinated while moving from the upper portion to a lower portion of the kiln and being stirred due to the rotation of the kiln …” (claim 10) and “the kiln is arranged in an inclined state” (claim 11).
Further, Song teaches in order to minimize moisture and oxygen during the heat treatment, an inert gas, such as nitrogen, is supplied from the bottom of said kiln shell and exhausted through the top of said kiln shell, said inert gas is supplied at positive pressure, preferably at 0.01 to 1 kPa higher than the atmospheric pressure in said kiln shell, and the oxygen concentration is controlled to be 200 ppm or less (e.g. ¶¶ 0038-42). By minimizing the moisture and oxygen concentration within said kiln shell, unwanted reactions during the heat treatment may be minimized.
As a result, it would have been obvious to operate the kiln of Forbert as modified with said inert gas, such as nitrogen, supplied from said bottom of said kiln shell and exhausted through said top of said kiln shell, said inert gas supplied at positive pressure, preferably at 0.01 to 1 kPa higher than said atmospheric pressure in said kiln shell, and controlling said oxygen concentration to be 200 ppm or less in order to minimize moisture and oxygen within the kiln shell and resulting unwanted reactions during the heat treatment.
The method of Forbert as modified reading on “a positive pressure gas, which has a pressure which is 0.01 kPa to 1 kPa higher than atmospheric pressure, is supplied to the kiln,” “the positive pressure gas is supplied and exhausted so as to flow in a direction opposite to the flow of the granulated body,” “the positive pressure gas is at least one selected from the group consisting of nitrogen, carbon dioxide, hydrogen, helium, neon, argon, krypton, xenon, and radon,” and “... an oxygen concentration in the kiln main body is 200 ppm or lower.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723